Citation Nr: 1701687	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-05 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 2005 to April 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2013, the Board remanded the issues of entitlement to service connection for vertigo, headaches, and an acquired psychiatric disorder to include paranoia and posttraumatic stress disorder (PTSD).

Rating decisions dated July and September 2014 granted entitlement to service connection for headaches and an acquired psychiatric disorder to include paranoia and PTSD.

In April 2016, the Board remanded the issue of entitlement to service connection for vertigo for additional development. The claim has since returned to the Board for further consideration.

Several matters were denied in recent rating actions. In December 2016, a notice of disagreement with the denial of entitlement to service connection for a total disability evaluation based on individual unemployability and an increased evaluation for PTSD was received. The RO has responded to these matters with additional development so those issues are not before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Remand is also required to obtain an addendum report.

In November 2013, the Board remanded the appeal for an etiological opinion regarding the Veteran's claimed vertigo, noting in pertinent part that since VA treatment records dated from December 2007 showed treatment for vertiginous symptoms and a diagnosis of vestibular neuronitis, there was sufficient evidence to find that he had met the current disability requirement. Specifically, the Board directed the examiner to first address whether any vertigo-related disorder pre-existed service, and if so, whether it had not been aggravated by service. If either of these were found to be negative, the examiner was to then provide an opinion addressing whether any vertigo-related disorder was incurred in or otherwise related to active service.

In September 2014, a VA examiner opined that the claimed condition was less likely than not incurred in or caused by service because the Veteran no longer has vestibular neuritis. 

In April 2016, the Board again remanded the appeal for an addendum report because the examiner's rationale was inadequate for rating purposes. In addition, the examiner did not address the preliminary questions regarding whether any vertiginous disorder pre-existed service or had been aggravated by service. Stegall v. West, 11 Vet. App. 268 (1998). 

Pursuant to the Board's remand, an addendum report was obtained from another suitably qualified VA examiner in April 2016. Regarding the issue of service connection via the aggravation of a pre-service condition, the examiner indicated that there is no clear and unmistakable evidence of record, including dizziness and/or other symptoms, to suggest that the claimed condition of vertigo was related to pre-service head trauma and/or existed prior to the Veteran's active period of military service. Furthermore, the examiner noted that there is no evidence of record to suggest that the claimed condition, to include the findings of vestibular neuronitis, was incurred in or otherwise related the Veteran's active period of military service. The examiner explained that the record showed an isolated incident of dizziness in December 2007 was related to problems with "the rotatory chair," but that since then there is no evidence of record to suggest any chronic symptoms related to vestibular dysfunction. Finally, the examiner opined that the December 2007 incident was "acute and transitory."

As discussed above, the Veteran is currently service-connected for headaches and an acquired psychiatric disorder to include paranoia and PTSD. In September 2016, the Veteran, through his representative, raised the issue of service connection for vertigo on a secondary basis. In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. In this regard, a medical opinion in conjunction with the review of the entire record is warranted to indicate whether or not the Veteran's vertigo was caused by or aggravated by his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's file should be referred to an appropriate VA examiner for an opinion first, as to whether any chronic disorder manifested by vertigo can be clinically established.  Second, if so whether it is at least as likely as not that the vertigo is caused or aggravated (permanently made worse) by the Veteran's service-connected headaches and/or acquired psychiatric disorder to include paranoia and PTSD.  (If a chronic vertigo disorder or underlying disease causing the symptoms cannot be identified, essentially concluding that the symptoms were acute, that should be set out accordingly with supporting rationale.)

In the alternative, for any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided. If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, then the Veteran should be scheduled for such an examination.

2. The AOJ should review the examination report to ensure it is in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




